DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The Abstract is objected to, because of the following informalities:
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.  The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.  The language should be clear and concise and should not repeat information given in the title.  See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.  For example, please consider:
A structural support system for a fan array system.  The comprises one or more intermediate bulkhead stiffening elements that enable the modular bulkhead wall to 
Appropriate correction is required.

Drawing Objections
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
the first side panel provides at least one panel opening1.  
second side panel provides at least one panel opening2
a ledge is provided beneath the at least one panel opening of the first side panel3.
a ledge is provided beneath the at least one panel opening of the second side panel4.
the at least one middle panel is a fan panel5.  
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings (fig 7) are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “20” has been used to designate both “second side panel”  and “filler panel”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 5, 10, and 14 are objected to, due to minor typographical/editorial errors”
In re Claim 1, please delete “[[a.]] a modular bulkhead wall (page 1, line 6), as there are no subsequent alphanumeric bullets in the claim.
In re Claim 1, please replace the “period” punctuation (between “c-channel” and “wherein” (page 2, line 9) with a semicolon, such that the limitation reads “c-channel[[.]]; wherein”.
In re Claims 5 and 14, please amend “secure” to “secured” such that the limitation reads, “wherein a transition frame is secured to the first side panel…
In re Claim 10, please delete “[[a.]] a modular bulkhead wall” (page 3, line 20), as there are no subsequent alphanumeric bullets in the claim.
In re Claim 14, please amend the third line of the claim such that it reads, “the at [[lest]]least one middle panel.
In re Claim 15, the limitation “the bulkhead wall”, is unclear, in view of antecedence provided in Claim 1 for “the modular bulkhead wall” (lines 6, 8).  For purposes of examination, the limitation has been understood as if to read “the modular bulkhead wall”.
Appropriate correction is required.

Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, 7, and 8 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Yamada et al (US 2011/0138844).
In re Claims 1, 2, and 8, Yamada et al discloses an HVAC modular bulkhead system comprising: 
[[a. ]]a modular bulkhead wall (figs 4, 5); wherein
the modular bulkhead wall further comprises a first side panel and a second side panel (annotated below); wherein

    PNG
    media_image1.png
    334
    801
    media_image1.png
    Greyscale

the first side panel has a front surface (fig 4, 7) and a back surface (fig 2, 5); wherein
the first side panel provides at least one panel opening (fig 5: (111B)) [0021]; wherein
a ledge (114) is provided beneath the at least one panel opening (111B) of the first side panel  [0021, 0031]; wherein
attached to one end of the first side panel is a stiffening flange (fig 5: ((410) at (413)) [0031]; wherein 
the second side panel (annotated, above) has a front surface (fig 4) and back surface (fig 5); wherein 
attached to one end of the second side panel is a c-channel (113); wherein 
the c-channel (313) provides an attachment surface [0030, 0031]; wherein 
the stiffening flange (413) of the first side panel is interlocked with the c-channel (313) of the second side panel (figs 7, 8); wherein 
the first side panel and second side panel are attached to each other (via fasteners (473)); wherein 
a plurality of fasteners (fig 5: (473) attaches the first side panel to the attachment surface provided by the c - channel[[.]]; wherein 
a tubular intermediate bulkhead stiffening element is formed by the attachment of the first side panel and second side panel (as seen in fig 7).  
In re Claim 6, Yamada et al discloses wherein a quick- connect box (460) is attached (via screws (472)).  
In re Claim 7, Yamada et al discloses wherein the c - channel (313) attachment surface is a c - channel lip (apparent).  

Alternatively, Claims 10, 11, and 15 – 17 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Yamada et al (US 2011/0138844).
In re Claim 10, Yamada et al discloses an HVAC modular bulkhead system comprising: 
[[a. ]]a modular bulkhead wall (figs 4, 5, 7); wherein 
the modular bulkhead wall further comprises a first side panel, a second side panel, and at least one middle panel (annotated, below) wherein 
the first side panel provides a front surface, a back surface, a frame attachment end, and a stiffening flange (annotated, below); wherein 

    PNG
    media_image2.png
    603
    811
    media_image2.png
    Greyscale

the second side panel provides a front surface, a back surface, a frame attachment end and a c – channel (annotated, below); wherein 

    PNG
    media_image3.png
    272
    462
    media_image3.png
    Greyscale

the at least one middle panel provides a front surface, a back surface, a stiffening flange, and a c – channel (annotated, below); wherein 

    PNG
    media_image4.png
    476
    632
    media_image4.png
    Greyscale

the stiffening flange of the first side panel interlocks with the c - channel of the at least one middle panel (as seen in fig 2); wherein 
the stiffening flange of the at least one middle panel interlocks with the c - channel of the second side panel (indicated schematically in fig 5); wherein 
each c - channel provides an attachment surface (as seen in fig 5); wherein 
the first side panel, at least one middle panel, and second side panel are each respectively attached with a plurality of fasteners (473); wherein 
the plurality of fasteners attaches the first side panel to one of the at least one middle panels (as seen in fig 5); wherein 
the plurality of fasteners attaches one of the at least one middle panels to the second side panel (as seen in fig 5); wherein 
the plurality of fasteners (473) attaches the first side panel to the attachment surface provided by the c - channel of one of the at least one middle panels (as seen in fig 5); wherein 
the plurality of fasteners (473) attaches one of the at least one middle panels to the attachment surface provided by the c - channel of the second side panel (as seen in fig 5).  
In re Claim 11, Yamada et al wherein the first side panel (annotated fig 4, above) provides at least one panel opening (111B).  
In re Claim 15, Yamada et al discloses wherein a quick- connect box (460) is attached (via screws (472)) to the bulkhead wall.  
In re Claim 16, Yamada et al discloses wherein the c - channel (313) attachment surface is a c - channel lip (apparent). 
In re Claim 17, Yamada et al discloses wherein a ledge (114) is provided beneath the at least one panel opening (111B) of the first side panel  [0021, 0031] .

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section §102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
Alternatively, Claims 1, 3, and 9 are rejected under are rejected under 35 U.S.C. §103 as being unpatentable over Yamada et al (US 2011/0138844).
In re Claims 1, 3, and 9, Yamada et al discloses an HVAC modular bulkhead system comprising: 
[[a. ]]a modular bulkhead wall (figs 4, 5); wherein
the modular bulkhead wall further comprises a first side panel and a second side panel (annotated below); wherein

    PNG
    media_image5.png
    351
    677
    media_image5.png
    Greyscale

the first side panel has a front surface (fig 4, 7) and a back surface (fig 2, 5); wherein
attached to one end of the first side panel is a c- channel (113) stiffening flange; wherein 
the c-channel (313) provides an attachment surface [0030, 0031]; wherein 
the second side panel (annotated, above) has a front surface (fig 4) and back surface (fig 5); wherein: 
the second side panel provides at least one panel opening (fig 5: (111B)) [0021]; wherein
a ledge (114) is provided beneath the at least one panel opening (111B) of the second side panel.  [0021, 0031];
attached to one end of the second side panel is a stiffening flange (at (413)) c-channel (113) (fig 5: ((410) at (413)) [0031]; wherein 
the stiffening flange (413) of the second first side panel is interlocked with the c-channel (313) of the first second side panel (figs 7, 8); wherein 
the first side panel and second side panel are attached to each other (via fasteners (473)); wherein 
a plurality of fasteners (fig 5: (473)) attaches the first side panel to the attachment surface provided by the c - channel[[.]]; wherein 
a tubular intermediate bulkhead stiffening element is formed by the attachment of the first side panel and second side panel (as seen in fig 7).  
As Yamada et al discloses wherein:
attached to one end of the first side panel is a c- channel (113);
attached to one end of the second side panel is a stiffening flange (at (413)) wherein:
the stiffening flange (413) of the second side panel is interlocked with the c-channel (313) of the first side panel (figs 7, 8), 
Yamada et al lacks:
attached to one end of the first side panel is a stiffening flange;
attached to one end of the second side panel is a c-channel; wherein:
the stiffening flange of the first side panel is interlocked with the c-channel of the second side panel.
Yamada et al discloses the claimed invention except for the relative positions of the stiffening flange and the c-channel.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the first side panel with a stiffening flange and the second side panel with a c-channel, since it has been held that rearranging parts of an invention involves only routine skill in the art.  Further, shifting the position of the stiffening flange/c-channel would not modify the operation of the system, and would work equally well.

Claims 4 and 5 are rejected under 35 U.S.C. §103 as being unpatentable over Yamada et al (US 2011/0138844), in view of Mecozzi (US 8,814,639).
In re Claims 4 and 5, the system of Yamada et al has been discussed (In re Claim 1, above) but is silent as to whether the system comprises:
a structural frame is secured to the first side panel and second side panel; and
a transition frame is secure to the first side panel and second side panel.  
Mecozzi teaches a modular fan system (figs 6 – 9), each module comprising a fan (400) and a fan panel (fig 6: (412), wherein:  
a structural frame (420C) is secured to a first side panel and a second side panel; and
a transition frame (422C) is secured to a first side panel and a second side panel (col 6, lns 22 – 41).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yamada et al, as taught by Mecozzi, such that the system comprises:
a structural frame is secured to the first side panel and second side panel; and
a transition frame is secured to the first side panel and second side panel
for the benefit of providing structural support and an air seal across the modules for improved system performance.

Claims 12 and 18 are rejected under 35 U.S.C. §103 as being unpatentable over Yamada et al (US 2011/0138844).
In re Claims 12 and 18, the proposed system has been discussed, wherein Yamada et al discloses:
the first side panel provides at least one panel opening (111B); and
a ledge (114) is provided beneath the at least one panel opening (111B) of the first side panel.  [0021, 0031].
However, Yamada et al lacks wherein:
 the second side panel provides at least one panel opening; and
a ledge is provided beneath the at least one panel opening of the second side panel. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide at least one panel opening in the second side panel, and a ledge is provided beneath, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. Please note that in the instant application, page 12, lines 9 - 19, Applicant has not disclosed any criticality for the claimed limitations.

Claims 13 and 14  are rejected under 35 U.S.C. §103 as being unpatentable over Yamada et al (US 2011/0138844), in view of Mecozzi (US 8,814,639).
In re Claims 13 and 14, the system of Yamada et al has been discussed (In re Claim 10, above) but is silent as to whether the system comprises:
wherein a structural frame is secured to the first side panel, the at least one middle panel, and second side panel; and
a transition frame is [[secure]] secured to the first side panel, the at [[lest]] least one middle panel, and second side panel.  
Mecozzi teaches a modular fan system (figs 6 – 9), each module comprising a fan (400) and a fan panel (fig 6: (412), wherein:  
a structural frame (420C) is secured to a first side panel, at least one middle panel, and a second side panel; and
a transition frame (422C) is secured to a first side panel, the at least one middle panel, and a second side panel (col 6, lns 22 – 41).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yamada et al, as taught by Mecozzi, such that the system comprises:
a structural frame is secured to the first side panel, the at least one middle panel, and the second side panel; and
a transition frame is secured to the first side panel, the at least one middle panel,  and second side panel
for the benefit of providing structural support and an air seal across the modules for improved system performance.

Claims 21 and 22 are rejected under 35 U.S.C. §103 as being unpatentable over Yamada et al (US 2011/0138844) in view of Eichelberg (US 8,582,292). 
In re Claim 21, the system of Yamada et al has been discussed (In re Claim 10, above) but lacks wherein the at least one middle panel is a filler panel.  However, providing wherein at least one middle panel is a filler panel is a known technique in the ventilation arts; provided as evidence is Eichelberg.
Eichelberg teaches a modular ventilation system (figs 1, 2) comprising:
the modular system further comprises a first side panel (115), a second side panel (130), and at least one middle panel (100/105/120); wherein
a frame (fig 2: P1, P2, P3, P4) contains predrilled holes which are used to fasten respective plates to the support, as desired by a user (col 2, lns 40 – 49; col 5, lns 1 – 16); wherein
the first side panel, at least one middle panel, and second side panel are each respectively attached with a plurality of fasteners (col 3, lns 49 – 62); wherein
at least one middle panel (100/105/120) is a filler panel (145) (col 4, lns 4 – 40).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yamada et al, as taught by Eichelberg, such that at least one middle panel is a filler panel, for the benefit of providing a removable panel in the integrated ventilation assembly where fans are not installed, providing airflow control across the modular system..
In re Claim 22, the system of Yamada et al has been discussed (In re Claim 10, above) but lacks wherein the at least one middle panel provides an entry door. 
Eichelberg teaches a modular ventilation system (figs 1, 2) comprising:
the modular system further comprises a first side panel (115), a second side panel (130), and at least one middle panel (100/105/120); wherein
a frame (fig 2: P1, P2, P3, P4) contains predrilled holes which are used to fasten respective plates to the support, as desired by a user (col 2, lns 40 – 49; col 5, lns 1 – 16); wherein
the first side panel, at least one middle panel, and second side panel are each respectively attached with a plurality of fasteners (col 2, lns 40 – 49; col 3, lns 49 – 62; col 5, lns 1 – 16); wherein
at least one middle panel (100/105/120) is one or more removable filler panel (145) (col 4, lns 4 – 40); wherein
the one or more removable filler panels (fig 2: vertical face panels 145 and vertical side panels 155) may be fastened to locations on the frame of the integrated ventilation system 100, 105 to create an entry door6 (a desired size of the cavity/passageway 160; col 4, lns 22 – 40))
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yamada et al, as taught by Eichelberg, such that the at least one middle panel provides an entry door, for the benefit of providing easy access to both sides of a module for maintenance and repairs.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892: Notice of References Cited.  Example of such pertinent prior art includes:

Karamanos et al (US 2010/0307733), who discloses a modular HVAC system comprising:
A return air section 142 can include an access provision 168 (e.g., an access panel, a hinged access door) for access to the interior of the return air section (e.g., for maintenance, repair, etc.).
An access provision 1927 (e.g., an access panel, a hinged access door) can be provided for access to the interior of the supply air section (e.g., for maintenance, repair, etc.).

    PNG
    media_image6.png
    354
    650
    media_image6.png
    Greyscale


Rasmussen et al (US 2014/0213169) teaches a modular cooling system (figs 3, 4, 8: (100)) comprising:
a first interior hinged access panel (146)
a second interior hinged access panel (154); and
a middle panel end wall opening (124/108).

    PNG
    media_image7.png
    440
    1231
    media_image7.png
    Greyscale


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.

/Frances F Hamilton/
Examiner, Art Unit 3762

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claims 2, 11
        2 Claims 3, 12
        3 Claims 8, 17
        4 Claims 9, 18
        5 Claim 19
        6 Door, n: (1) A movable barrier service to close or open a passage into a building, room etc, Oxford English Dictionary, Oxford University Press; copyright © 2022
        7 Hinged access door indicated as “108” in figure 11